NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2866
                                       ___________

                             SANTOS E. ELIAS AGUILAR,
                                              Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A204-758-242)
                           Immigration Judge: Jason L. Pope
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 23, 2021

             Before: MCKEE, SHWARTZ and RESTREPO, Circuit Judges

                               (Opinion filed: July 8, 2021)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Santos Elias Aguilar, proceeding pro se, petitions for review of an order of the

Board of Immigration Appeals (BIA) summarily dismissing his appeal. For the reasons


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
that follow, we will deny the petition.

       Aguilar is a native and citizen of Guatemala who entered the United States in 2007

at the age of 13. In 2019, he was charged with removability pursuant to 8 U.S.C.

§ 1227(a)(1)(B), for remaining in the United States for a time longer than permitted.

Aguilar conceded the charge, as well as the allegations in the Notice to Appear, which

included a criminal conviction for contempt and pending criminal charges. The

Immigration Judge (IJ) sustained the charge of removability. Aguilar filed an application

for asylum, withholding of removal, and protection under the Convention Against

Torture. He also sought discretionary cancellation of removal. After a hearing, the IJ

issued a decision denying all relief.

       Aguilar appealed the IJ's decision to the BIA. In his notice of appeal (NOA), filed

on March 2, 2020, Aguilar did not specify any legal or factual basis for his appeal. He

indicated that he was unable to prepare a brief because he did not have a written copy of

the IJ’s oral decision, but that he would be “submitting a brief at a schedule [sic] date.”

A.R. at 74. A briefing schedule was issued on May 14, 2020, indicating that briefs had to

be submitted to the BIA by June 4, 2020. On June 9, 2020, Aguilar filed a submission

with the BIA, which included a letter requesting an extension of time to file a brief. In

that letter, Aguilar, who was in the custody of Immigration and Customs Enforcement

and held at the Essex County Correctional Facility (ECCF), maintained that the law

library was closed due to COVID-19, and therefore he could not access a typewriter.

A.R. at 14. The submission was returned to Aguilar as “unfiled” because it did not

include proof of service. Aguilar sent the same submission back to the BIA with a

                                              2
certificate of service, which he asserted was indeed part of his initial submission. He

provided various documents in support of his appeal, but he did not include any

arguments addressing the IJ’s decision.

         The Board issued a decision denying the extension request and summarily

dismissing the appeal based on Aguilar’s failure to specify his reasons for the appeal on

Form EOIR–26, see 8 C.F.R. § 1003.1(d)(2)(i)(A), and his failure to file a brief, see 8

C.F.R. § 1003.1(d)(2)(i)(E). The Board specifically noted that, even assuming Aguilar’s

June 9, 2020 filing had included a certificate of service, the extension request would have

been denied because it was untimely filed. Aguilar timely petitioned for review in this

Court.

         We have jurisdiction to review final orders of removal pursuant to 8 U.S.C.

§ 1252(a)(1). We review the BIA’s summary dismissal of an appeal for an abuse of

discretion. See Uddin v. Att’y Gen., 870 F.3d 282, 288 (3d Cir. 2017). “Discretionary

decisions of the BIA will not be disturbed unless they are found to be arbitrary, irrational

or contrary to law.” Tipu v. INS, 20 F.3d 580, 582 (3d Cir. 1994) (citation and internal

quotation marks omitted).

         The BIA regulations require an appealing party to “identify the reasons for the

appeal in the Notice of Appeal . . . or in any attachments thereto,” as well as to “identify

the findings of fact, the conclusions of law, or both, that are being challenged.” 8 C.F.R.

§ 1003.3(b). The BIA “may summarily dismiss any appeal or portion of any appeal in

any case in which . . . [t]he party concerned fails to specify the reasons for the appeal on

Form EOIR-26 . . . (Notice[ ] of Appeal) or other document filed therewith.” Id.

                                              3
§ 1003.1(d)(2)(i)(A). The NOA form contains an explicit warning advising aliens that

the appeal may be summarily dismissed if they fail to “clearly explain the specific facts

and law” on which the appeal is based. A.R.at 75. Aguilar indicated on his NOA that he

could not specify any reasons for his appeal because he did not have a written copy of the

IJ’s oral decision. A.R. at 75. But in compliance with the BIA’s practice, the IJ rendered

his decision orally and recited it in Aguilar’s presence, and, prior to filing his NOA,

Aguilar was served with a copy of the Summary Order, summarizing the IJ’s decision.

See BIA Practice Manual, § 4.2(a)(i) (Feb. 20, 2020). It cannot be said that the Board

abused its discretion in summarily dismissing the appeal pursuant to § 1003.1(d)(2)(i)(A),

where, despite being notified of the requirements, Aguilar wholly failed to allege any

errors with the IJ’s decision in the NOA. Notably, even after receiving a transcript of the

decision, Aguilar did not file any document with the Board advising it of a basis for

appeal. See id., § 4.2(d).

       The BIA may also summarily dismiss an appeal if “[t]he party concerned indicates

on Form EOIR-26 . . . that he or she will file a brief or statement in support of the appeal

and, thereafter, does not file such brief or statement, or reasonably explain his or her

failure to do so, within the time set for filing.” Id. § 1003.1(d)(2)(i)(E) (emphasis added).

The NOA form contains an explicit warning to this effect. A.R. at 75. Aguilar indicated

in his NOA that he would be filing a brief, but his request for an extension of time to file

a brief was untimely. 1 The BIA did not discuss Aguilar’s basis for the delay – that the


1
 Although the request for an extension of time was delivered to prison officials at ECCF
for mailing four days before the filing deadline, the BIA does not observe a “mailbox”
                                              4
law library was closed due to COVID-19. But Aguilar did not state why his inability to

access the law library precluded him from submitting a brief, other than to assert that it

prevented access to a typewriter which would make his brief “acceptable” and “look

better presented.” And, in any event, the BIA’s alternative determination under §

1003(d)(2)(i)(A) was sufficient by itself to support summary dismissal. See 8 C.F.R.

§1003.3(b); cf. Esponda v. Att’y Gen., 453 F.3d 1319, 1322 (11th Cir. 2006) (holding

that the BIA may not summarily dismiss an appeal under § 1003.1(d)(2)(i) unless the

notice of appeal fails to identify the reasons for the appeal).

       Based on the foregoing, we will deny the petition for review.




rule and does not consider a motion filed until the BIA has received it. See BIA Practice
Manual, § 3.1(a)(i).
                                               5